Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 1 of 7




                        EXHIBIT A
              Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 2 of 7


Asher, Monica

From:                                Levander, Samuel <slevander@cgsh.com>
Sent:                                Tuesday, July 28, 2020 10:22 PM
To:                                  Kratenstein, Andrew; Asher, Monica
Cc:                                  Rosenthal, Jeffrey A.; Vicens, Elizabeth (Lisa); Balter, Emily; Nkodo, Julie-Irene
Subject:                             RE: Vale: Model Protective Order


[ External Email ]

Andrew, Monica,

Thank you again for the productive call last week.

As to your request for an extension to the motion to quash, it would be helpful for us to have a better understanding of
the outstanding issues regarding data in Europe. If the issues relate to data privacy, we would be amenable to a limited
extension solely for the purposes of allowing you to seek relief from the Court in the event we are unable to reach
agreement on a protocol for appropriate data privacy protections.

We are also following up to address your request for additions to your list of proposed search terms.

As discussed on our call, the search terms should include the names of all Defendants in the English Proceedings, as well
as the individuals identified in the subpoenas as “Steinmetz’s Associates” and “Steinmetz’s Relatives.” You suggested
that we identify certain email suffixes to facilitate your searches, which we have done below. As further discussed, this
list of additional proposed search terms reflects our efforts to eliminate common names that will return significant
numbers of false positives.

The additional search terms should therefore include those highlighted in yellow below:

Initial Search Terms

You initially listed the following six terms:

    •        BSG*
    •        Balda
    •        Nysco
    •        Vessna
    •        Invel
    •        Steinmetz

We would add to this list:

    •        Signa
    •        Benko
    •        Onyx
    •        Papachristophorou
    •        “Five Mounts”
    •        FMP
    •        Kaufhaus
    •        Chestergate
                                                                1
             Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 3 of 7

   •       Tarpley
   •       Perfectus
   •       Chrysler AND (Signa OR purchas* OR KYC OR “EB-5”)
   •       Chrysler w/30 (diligence OR agreement* OR “financial statement*” OR “EB-5” OR valu* OR price* OR
           ownership OR benef*)

Defendants in the English Proceedings

   •   Beny Steinmetz (Steinmetz is one of your initial proposed terms)
          o Beny
          o Benny

   •   Dag Cramer
          o Dag
          o Cramer

   •   Marcus Struik
          o Struik

   •   Asher Avidan
          o Avidan

   •   Joseph Tchelet
           o Yossie
           o Tchelet

   •   David Clark
          o No additional terms based on the high number of expected false positives

   •   Balda Foundation (Balda is one of your initial proposed terms)
           o Bonnant
           o Cortes
           o Goop

   •   Nysco (Nysco is one of your initial proposed terms)
          o No additional terms

Steinmetz’s Associates / Relatives

   •       Blackstock
   •       Bodin
   •       “Van Den Braber”
   •       Vandenbraber
   •       Degnarain
   •       Camhis
   •       Cilins
   •       Daskalakis
   •       Doron
   •       Edoh
   •       Gabay
   •       Granot
   •       Gur
                                                             2
             Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 4 of 7

   •       “Lev Ran”
   •       Levran
   •       Menachem
   •       Ohad
   •       Meijer
   •       “Merloni Horemans”
   •       “Merloni-Horemans”
   •       Merlonihoremans
   •       Saada
   •       Mionis
   •       Moutafis
   •       Noy
   •       Paschos
   •       Peppas
   •       Pollak
   •       Prokopis
   •       Raz
   •       Sabag
   •       Varda
   •       Strykowski

Note that this list excludes all but a few particularly uncommon first names, and a number of common surnames,
including Barnes, Barnett, Davis, Driver, Henderson, Hendricks, Levy, Maloney, Metcalf, Padgett, Quinn, and Shah.

Email Suffixes

   •   @bsgresources.com
   •   @bsgresources.gg
   •   @bsg-realestate.com
   •   @onyxfa.com
   •   @octeagroup.com
   •   @nornverdandi.com
   •   @nironmetals.com
   •   @gsolfund.com
   •   @invicta-advisory.com
   •   @nammax.com
   •   @infinitediam.com
   •   @steinmetzadvisors.com
   •   @rmaslimited.com
   •   @marxerpartner.com
   •   @bon-a.ch
   •   @stvictor.ch
   •   @rothschild.com
   •   @barlaw.co.il
   •   @gustafbodin.se
   •   @camhis.com
   •   @apmcyprus.com
   •   @apm-law.com
   •   @arkem.co.uk
   •   @silextrust.com
                                                           3
              Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 5 of 7

Best,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com

From: Kratenstein, Andrew [mailto:AKratenstein@mwe.com]
Sent: Tuesday, July 28, 2020 1:34 PM
To: Nkodo, Julie-Irene ; Levander, Samuel
Cc: Rosenthal, Jeffrey A. ; Vicens, Elizabeth (Lisa) ; Balter, Emily ; Asher, Monica
Subject: RE: Vale: Model Protective Order

Sam/Julie-Irene,

When we spoke on July 23, you said that you would send us a list of revised search terms. When can we expect it?

We are also determining how much data is in Europe. While we work through that, can we agree on an extension of
time re: the motion to quash until 8/14 so that we can try to work through these issues cooperatively and hopefully
without motion practice?

Thanks,

Andrew

ANDREW B. KRATENSTEIN
Partner
McDermott Will & Emery LLP 340 Madison Avenue, New York, NY 10173-1922
Tel +1 212 547 5695 | Mobile +1 646 338 4881 | Email akratenstein@mwe.com
Biography | Website | vCard | Twitter | LinkedIn


From: Kratenstein, Andrew
Sent: Monday, July 27, 2020 4:07 PM
To: 'Nkodo, Julie-Irene' <jnkodo@cgsh.com>; Asher, Monica <MAsher@mwe.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: Vale: Model Protective Order

Attached.

ANDREW B. KRATENSTEIN
Partner
McDermott Will & Emery LLP 340 Madison Avenue, New York, NY 10173-1922
Tel +1 212 547 5695 | Mobile +1 646 338 4881 | Email akratenstein@mwe.com
Biography | Website | vCard | Twitter | LinkedIn


From: Nkodo, Julie-Irene <jnkodo@cgsh.com>
Sent: Monday, July 27, 2020 4:03 PM
                                                               4
               Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 6 of 7

To: Kratenstein, Andrew <AKratenstein@mwe.com>; Asher, Monica <MAsher@mwe.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: Vale: Model Protective Order

[ External Email ]

Andrew, Monica,

Please find attached an executed Stipulation and Proposed Protective Order. Please sign and return to us at your earliest
convenience. Thank you.

Best,
Julie-Irene
—
Julie-Irene Nkodo
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza, New York NY 10006
T: +1 212 225 2527
jnkodo@cgsh.com | clearygottlieb.com

From: Kratenstein, Andrew [mailto:AKratenstein@mwe.com]
Sent: Thursday, July 23, 2020 4:46 PM
To: Nkodo, Julie-Irene <jnkodo@cgsh.com>; Asher, Monica <MAsher@mwe.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: Vale: Model Protective Order

Julie-Irene,

Thanks. The form is fine. Please finalize.

ANDREW B. KRATENSTEIN
Partner
McDermott Will & Emery LLP 340 Madison Avenue, New York, NY 10173-1922
Tel +1 212 547 5695 | Mobile +1 646 338 4881 | Email akratenstein@mwe.com
Biography | Website | vCard | Twitter | LinkedIn


From: Nkodo, Julie-Irene <jnkodo@cgsh.com>
Sent: Thursday, July 23, 2020 3:50 PM
To: Kratenstein, Andrew <AKratenstein@mwe.com>; Asher, Monica <MAsher@mwe.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: Vale: Model Protective Order

[ External Email ]

Andrew, Monica,

As discussed on our call, please find attached Judge Wang’s Model Stipulation and Protective Order.

Best,
                                                            5
                  Case 1:20-mc-00199-JGK-OTW Document 78-1 Filed 02/12/21 Page 7 of 7

Julie-Irene
—
Julie-Irene Nkodo
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza, New York NY 10006
T: +1 212 225 2527
jnkodo@cgsh.com | clearygottlieb.com


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the
intended recipient, please advise the sender immediately by reply e-mail and delete this message and any attachments
without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its
affiliated entities in certain jurisdictions, and the term "offices" includes offices of those affiliated entities. Our external
privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement


**************************************************************************************************
*****************
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a law
firm and may be confidential or protected by privilege. If you are not the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of the information contained in or attached to this message is strictly
prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from your
system. Our Privacy Policy explains how we may use your personal information or data and any personal information or
data provided or made available to us. Thank you.
**************************************************************************************************
*****************

Please visit http://www.mwe.com/ for more information about our Firm.

This message is being sent from a law firm and may contain confidential or privileged information. If you are not the
intended recipient, please advise the sender immediately by reply e-mail and delete this message and any attachments
without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its
affiliated entities in certain jurisdictions, and the term "offices" includes offices of those affiliated entities. Our external
privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




                                                                                   6
